DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on September 21, 2022, which amends the independent claims 1, 11, and 20, amends the dependent claims 2, 5, and 12-13, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on September 21, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 11, and 20 are hereby amended to add a new limitation “accessing shape and size information for the unerupted deciduous tooth; identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model;” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Bergersen (US 20030224314 A1) teaches that accessing shape and size information for the unerupted deciduous tooth (See Bergersen: Figs. 1-2, and [0157], “By analyzing the sizes of fully erupted adult teeth, the size of unerupted or erupting teeth may be calculated, as shown in the table below. The shapes of the erupting or non-erupted teeth may be obtained from standards of average anatomic shapes of groups of teeth”); and identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model (See Bergersen: Fig. 2A, and [0166], “Referring now to FIG. 2A wherein like numerals refer to like parts, FIG. 2A generally illustrates a top plan view of the dental appliance 1. The dental appliance 1 may be created by a dentist or orthodontist from information obtained regarding to the teeth of the patient. In addition, the dental appliance 1 may be created at a manufacturing facility. The dental appliance 1 may be manufactured from, for example, plastic or any other pliable material”; and Figs. 4A-E, and [0188], “When a patient is expected to lose deciduous teeth and/or have permanent teeth replace the deciduous teeth, the teeth sockets 4 may be predicted based on the sizes and shapes of the already-erupted permanent teeth of the patient and/or from group standards. In addition, if the patient has some permanent teeth which are unerupted or erupting at the time, the teeth sockets 4 may be predicted based on the sizes of already-erupted permanent teeth of the patient”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hultgren, etc. (US 20110191075 A1) in view of Ripoche, etc. (US 20180146934 A1), further in view of Bergersen (US 20030224314 A1).
Regarding claim 1, Hultgren teaches that a method for visualizing a patient dentition orthodontic treatment (See Hultgren: Fig. 1, and [0027], "FIG. 1 is a block diagram illustrating an example system 2 for evaluating the difficulty of treating an orthodontic case. As illustrated in the example of FIG. 1, the system 2 includes a computing system 4, a remote computing system 6, a remote computing system 8, a scanner 10, and a network 12. It should be appreciated that the system 2 illustrated in the example of FIG. 1 is merely one embodiment. Other embodiments include more, fewer, or different components (e.g., computing systems, networks, devices, etc.) than those shown in the example of FIG. 1") comprising:
acquiring a surface contour model of patient dentition (See Hultgren: Fig. 1, and [0032], "The scanner 10 provides the electronic 3D models to the remote computing system 8. A user of the remote computing system 8 is then able to use the remote computing system 8 to review the electronic 3D models. Furthermore, the user of the remote computing system 8 is able to use the remote computing system 8 to submit the electronic 3D models to the computing system 4 for analysis");
segmenting the surface contour model to identify one or more segmented teeth (See Hultgren: Fig. 8, and [0083], "FIG. 8 is an example screen illustration showing the user interface 500 in which the user has provided measurement input for each non-molar tooth in the 3D model 504 of the dental arch. Because the user has provided measurement input for each non- molar tooth, the user interface 50 contains tooth width indicators 700 on each of the pre-molar teeth. Each of the tooth width indicators 700 indicates a width of a tooth. For example, the width of the right maxillary second premolar is 5.68 millimeters"), wherein the one or more segmented teeth include one or more deciduous teeth;
identifying at least one unerupted deciduous tooth among the one or more segmented teeth (See Hultgren: Fig. 5, and [0076], "After displaying a tooth width indicator in step 422 or after determining that the input is an edentulous space input ("YES" of 424), the crowding analysis module 120 calculates a tooth width total (422). The tooth width total is based on the tooth widths plus a length of the edentulous spaces in the selected arch. In various embodiments, the crowding analysis module 120 calculates the tooth width total in various ways. For example, in some embodiments, the crowding analysis module 120 calculates the tooth width total by adding together the tooth widths and the length of the edentulous space. Furthermore, in some embodiments, the tooth measurement input indicates whether the tooth is a deciduous tooth. If the tooth measurement input indicates that the tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected width of a replacement permanent tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates the tooth width total by adding together the tooth widths for each of the non-molar teeth, using the expected width of the replacement permanent tooth instead of the tooth width of the deciduous tooth"); 
accessing shape and size information for the unerupted deciduous tooth;
identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model; and
generating a virtual setup of the patient dentition, wherein the at least one unerupted deciduous tooth is replaced by the replacement permanent tooth model (See Hultgren: Figs. 1-3, and [0066], "Furthermore, the user provides input to the case analysis application 102 indicating deciduous teeth in the selected dental arch (312). Deciduous teeth are typically smaller than permanent teeth. A proper treatment plan should take the larger size of the permanent teeth into account. The amount of space needed for permanent teeth is generally related to sizes of corresponding deciduous teeth according to known ratios. For example, Moyer's analysis or the Tanaka- Johnson analysis can be used to predict space requirements for adult dentition. When the user indicates that a tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected amount of space needed for a permanent replacement tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates a total of the tooth widths using the expected amount of space needed for the permanent replacement tooth instead of the tooth width for the deciduous tooth"). 
However, Hultgren fails to explicitly disclose that segmenting the surface contour model; herein the one or more segmented teeth include one or more deciduous teeth; accessing shape and size information for the unerupted deciduous tooth; and identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model.
However, Ripoche teaches that segmenting the surface contour model (See Ripoche: Figs. 4 and 11, and [0048], "Then, clipping of both surfaces la and 1b at the position of the contacts area 7 can then be performed using information of the transition zones (step 216). In one embodiment, the clipping of both surfaces la and 1b at the position of the contacts area 7 is carried out by an algorithm that uses the curvature information (e.g., maximum curvature information) of the transition zone. Two closed surfaces la and 1b can now be obtained with new segments 18a and 18b replacing the initial segments 16 and 17 of the contact area. FIG. 11 is a diagram that shows a cross sectional view of closed 3D maxillary and mandibular tooth surfaces after clipping of the transition zones according to embodiments of the application").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Hultgren to have segmenting the surface contour model as taught by Ripoche in order to construct the three dimensional model image more accurately by decreasing the number of necessary virtual models (See Ripoche: Fig. 1, and [0035], "In exemplary registration processes according to method and/or apparatus embodiments of this application, both upper jaw and lower jaw physical casts can be scanned together in actual occlusion conditions (e.g., using a CBCT device). Advantages to method and/or apparatus embodiments of this application include that one single scan is necessary, increase registration accuracy and/or no registration of landmarks is needed. Additional advantages include that the reconstructed models are already very close to a desired position or maximum intercuspation position because the scanned physical models (casts) were already in occlusion condition. Such situations are not encountered in the methods of the related art in which features like the rear faces of the base are registered or in which a third component is used. However, in this case opposite teeth of the upper and the lower physical models are in an actual occlusal condition or clenched at the time of the CBCT scan and consequently the upper and lower reconstructed virtual model are merged. It is then difficult, time consuming and/or complicated to separate both upper and lower reconstructed virtual models. Method and/or apparatus embodiments of this application address or overcome such disadvantages"). Hultgren teaches a method and system that may display an ideal arch superimposed on an electronic three-dimensional (3D) model (504) of a dental arch of a patient, calculate a tooth width for each of the teeth and project the projected points for the tooth points onto a plane parallel to an occlusal plane of the patient; while Ripoche teaches a system and method that may segment the surface contour models to reduce the number of necessary virtual model and increase the accuracy of the constructed 3D model. Therefore, it is obvious to one of ordinary skill in the art to modify Hultgren by Ripoche to segment the surface contour models for the teeth treatments in order to have a more accurate teeth model. The motivation to modify Hultgren by Ripoche is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Hultgren, modified by Ripoche, fails to explicitly disclose that wherein the one or more segmented teeth include one or more deciduous teeth; accessing shape and size information for the unerupted deciduous tooth; and identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model.
However, Bergersen teaches that wherein the one or more segmented teeth include one or more deciduous teeth (See Bergersen: Figs. 1-2, and [0165], “In addition, the arch 17 may be altered to adhere to the characteristics of the size and/or form of the patient or to change the arch 17 form or size if required. The arch 17 of the dental appliance 1 may also be altered by a computer. For example, the upper arch 17 may be significantly widened and rounded to coordinate with the lower arch 17 for a patient with a severe overjet and/or upper lingual cross-bite. Appendix A illustrates standards for predicting the size of non-erupted teeth”); 
accessing shape and size information for the unerupted deciduous tooth (See Bergersen: Figs. 1-2, and [0157], “By analyzing the sizes of fully erupted adult teeth, the size of unerupted or erupting teeth may be calculated, as shown in the table below. The shapes of the erupting or non-erupted teeth may be obtained from standards of average anatomic shapes of groups of teeth”); and 
identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model (See Bergersen: Fig. 2A, and [0166], “Referring now to FIG. 2A wherein like numerals refer to like parts, FIG. 2A generally illustrates a top plan view of the dental appliance 1. The dental appliance 1 may be created by a dentist or orthodontist from information obtained regarding to the teeth of the patient. In addition, the dental appliance 1 may be created at a manufacturing facility. The dental appliance 1 may be manufactured from, for example, plastic or any other pliable material”; and Figs. 4A-E, and [0188], “When a patient is expected to lose deciduous teeth and/or have permanent teeth replace the deciduous teeth, the teeth sockets 4 may be predicted based on the sizes and shapes of the already-erupted permanent teeth of the patient and/or from group standards. In addition, if the patient has some permanent teeth which are unerupted or erupting at the time, the teeth sockets 4 may be predicted based on the sizes of already-erupted permanent teeth of the patient”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Hultgren to have wherein the one or more segmented teeth include one or more deciduous teeth; accessing shape and size information for the unerupted deciduous tooth; and identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model as taught by Bergersen in order to provide a dental appliance and a method for correcting the position of one or more teeth of a person of any age (See Bergersen: Fig. 1, and [0120], "It is yet another embodiment of the present invention to provide a dental appliance and a method for correcting the position of one or more teeth of a person of any age"). Hultgren teaches a method and system that may display an ideal arch superimposed on an electronic three-dimensional (3D) model (504) of a dental arch of a patient, calculate a tooth width for each of the teeth and project the projected points for the tooth points onto a plane parallel to an occlusal plane of the patient; while Bergersen teaches a system and method that may adjust the size and shape of the teeth correction model according to the deciduous teeth size and shape. Therefore, it is obvious to one of ordinary skill in the art to modify Hultgren by Bergersen to adjust the 3D teeth model to replace the deciduous teeth based on the unerupted deciduous teeth shape and size. The motivation to modify Hultgren by Bergersen is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Ripoche teaches that the method of claim 1, f further comprising providing a segmented cone-beam computed tomography (CBCT) 3D volume, and wherein the replacement permanent tooth model replaces an unerupted permanent tooth from the segmented CBCT 3D volume (See Ripoche: Figs. 1-3, and [0037], "Initially, as shown in FIG. 1, the upper cast 1 and the lower 2 casts are positioned in actual occlusion conditions on a support 4 of a CBCT device (not shown) with a thin conformal intermediary interface between them (step 100). FIG. 2 is a diagram that shows a perspective view of the upper cast 1 and the lower 2 casts in actual occlusion conditions at a CBCT device with a tissue 3 in between. In exemplary embodiments, the tissue 3 can be almost transparent to x-ray and can have a thickness of a few millimeters, typically between 1 and 5 millimeters. A CBCT scan of the three stacked objects can then be carried out (step 102), and then a three dimensional matrix of grey levels composed of voxels is reconstructed (step 104). FIG. 3 is a diagram that shows a cross sectional view of a 3D reconstruction of a scan of stacked upper and lower jaw casts and a thin conformal (e.g., not rigid) intermediary. As shown in FIG. 3, a 3D image 3a of the tissue 3 can be distinguished between both a 3D image la of the upper cast 1 and a 3D image 2a of the lower cast 2 on the cross sectional view of the reconstruction from the CBCT scan. Advantageously, the 3D images la and 2a of the casts are separated by gaps such as gap 5 and gap 6 as the scanned physical casts 1, 2 were not in contact").
Regarding claim 3, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren teaches that the method of claim 1, wherein the replacement permanent tooth model is an erupted permanent tooth symmetrical to the deciduous tooth (See Hultgren: Figs. 1-3, and [0066], "Furthermore, the user provides input to the case analysis application 102 indicating deciduous teeth in the selected dental arch (312). Deciduous teeth are typically smaller than permanent teeth. A proper treatment plan should take the larger size of the permanent teeth into account. The amount of space needed for permanent teeth is generally related to sizes of corresponding deciduous teeth according to known ratios. For example, Moyer's analysis or the Tanaka-Johnson analysis can be used to predict space requirements for adult dentition. When the user indicates that a tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected amount of space needed for a permanent replacement tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates a total of the tooth widths using the expected amount of space needed for the permanent replacement tooth instead of the tooth width for the deciduous tooth").
Regarding claim 4, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren teaches that the method of claim 1, wherein the replacement permanent tooth model is derived from a selected tooth model library (See Hultgren: Figs. 1-2, and [0041], "The electronic 3D model 108 is a set of data representing a before model of a patient's dentition. In some embodiments, the electronic 3D model 108 represents a real patient's dentition. In other embodiments, the electronic 3D model 108 represents an imaginary patient's dentition. In various embodiments, the electronic 3D model 108 is implemented in various ways. For example, in some embodiments, the electronic 3D model 108 is implemented as a computer file. In other example embodiments, the electronic 3D model 108 is implemented as one or more records in a relational database. The electronic 3D model 108 is stored on one or more computer-readable data storage media. A computer-readable data storage medium is a physical device or article of manufacture that stores data. Example types of computer-readable data storage media include hard disks, optical drives, read-only memory (ROM) units, random-access memory (RAM) units, solid state memory drives (e.g., Flash memory), magnetic tape drives, floppy disks, and other types of physical devices and articles of manufacture that store data. Although the example of FIG. 2 shows the computing system 4 as containing the electronic 3D model 108, it should be appreciated that in other embodiments, some or all of the electronic 3D model 108 is stored at one or more other computing devices electronically accessible to the computing system 4").
Regarding claim 5, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren teaches that the method of claim 1, wherein the replacement permanent tooth model is determined with a predictive model analysis using size and shape of at least one permanent tooth among the one or more segmented teeth (See Hultgren: Figs. 1-3, and [0066], "Furthermore, the user provides input to the case analysis application 102 indicating deciduous teeth in the selected dental arch (312). Deciduous teeth are typically smaller than permanent teeth. A proper treatment plan should take the larger size of the permanent teeth into account. The amount of space needed for permanent teeth is generally related to sizes of corresponding deciduous teeth according to known ratios. For example, Moyer's analysis or the Tanaka- Johnson analysis can be used to predict space requirements for adult dentition. When the user indicates that a tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected amount of space needed for a permanent replacement tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates a total of the tooth widths using the expected amount of space needed for the permanent replacement tooth instead of the tooth width for the deciduous tooth").
Regarding claim 6, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Ripoche teaches that the method of claim 1, wherein each identified segmented tooth has a corresponding mesh and a tooth margin (See Ripoche: Fig. 1-3, and [0036], "Polygonal 3D mesh data of surfaces 1b and 2b of the images la and 2a of the cast 1 and 2 can then be extracted using standard commercially methods (step 106) such as available Marching Cubes algorithms. Advantageously, because the images la and 1b do not contact, two separate 3D mesh models of the upper jaw and lower jaw surfaces are obtained and no further step is necessary to segment the two 3D mesh models. In a successive, preferably automatic process, the upper and lower plane surface of the upper mesh model and the lower mesh model respectively can be cut to trim the parts of the mesh models remote or opposite from the relevant teeth surface 1b and 2b information (step 108)").
Regarding claim 7, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren teaches that the method of claim 1 wherein acquiring the surface contour model comprises acquiring one or more images from a CBCT apparatus, a panoramic radiography apparatus or an intraoral scanner (See Hultgren: Fig. 1, and [0031], "The scanner 10 is a device that generates electronic 3D models of a patient's dentition. In various embodiments, the scanner 10 generates electronic 3D models in various ways. For example, in some embodiments, a plaster cast of a dental arch of a patient is positioned in the scanner 10. The scanner 10 takes measurements of the plaster cast and uses the measurements to generate an electronic 3D model of the patient's dental arch. In various embodiments, the scanner 10 takes the measurements in various ways. For example, in some embodiments, the scanner 10 uses a laser to take the measurements, such as described in U.S. Pat. No. 6,217,334. In other embodiments, the scanner 10 uses a tangible probe to take the measurements. Furthermore, in other embodiments, the scanner 10 is an intra-oral camera that captures electronic two-dimensional images of a patient's teeth and gums. In such embodiments, the electronic two-dimensional images are processed to generate electronic 3D models").
Regarding claim 8, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Ripoche teaches that the method of claim 1 wherein generating the virtual setup of patient dentition further comprises determining jaw size (See Ripoche: Fig. 1-3, and [0038], "Polygonal 3D mesh data of surfaces 1b and 2b of the images la and 2a of the cast 1 and 2 can then be extracted using standard commercially methods (step 106) such as available Marching Cubes algorithms. Advantageously, because the images la and 1b do not contact, two separate 3D mesh models of the upper jaw and lower jaw surfaces are obtained and no further step is necessary to segment the two 3D mesh models. In a successive, preferably automatic process, the upper and lower plane surface of the upper mesh model and the lower mesh model respectively can be cut to trim the parts of the mesh models remote or opposite from the relevant teeth surface 1b and 2b information (step 108)").
Regarding claim 9, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren teaches that the method of claim 1 wherein one or more operator specified metrics are used for evaluating a discrepancy between a desired final tooth arrangement and the virtual setup (See Hultgren: Figs. 1-2, and [0062], "In some embodiments, the crowding analysis module 120 estimates, prior to receiving adjustment input from the user, where the patient's teeth in the selected arch should be located after orthodontic treatment. The crowding analysis module 120 then generates the ideal arch such that the ideal arch passes through the estimated locations of the patient's teeth after orthodontic treatment. In various embodiments, the crowding analysis module 120 uses various algorithms to estimate where the patient's teeth should be located after orthodontic treatment. For example, the crowding analysis module 120 can estimate where the patient's teeth should be located by aligning centroids within regions in the selected arch. In another example, the crowding analysis module 120 can estimate where the patient's teeth should be located based on a midline of the gum tissue of the selected arch").
Regarding claim 10, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren teaches that the method of claim 1 wherein an arch shape of the generated virtual setup is modified from the arch shape of the acquired surface contour model (See Hultgren: Figs. 1-2, and [0059], "In some embodiments, multiple adjustment points are displayed on the ideal arch. The positions of the adjustment points define the shape of the ideal arch. In other words, the ideal arch forms a smooth arc that passes through each of the adjustment points. The user adjusts the shape and position of the ideal arch by clicking on various ones of the adjustment points and dragging the adjustment points to different positions. In other words, the user drags-and-drops adjustment points to adjust the shape of the ideal arch. The crowding analysis module 120 automatically adjusts the shape of the ideal arch such that the shape of the ideal arch is still defined by the adjusted positions of the adjustment points").
Regarding claim 11, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren, Ripoche, and Bergersen teach that a method for visualizing a patient dentition orthodontic treatment (See Hultgren: Fig. 1, and [0027], "FIG. 1 is a block diagram illustrating an example system 2 for evaluating the difficulty of treating an orthodontic case. As illustrated in the example of FIG. 1, the system 2 includes a computing system 4, a remote computing system 6, a remote computing system 8, a scanner 10, and a network 12. It should be appreciated that the system 2 illustrated in the example of FIG. 1 is merely one embodiment. Other embodiments include more, fewer, or different components (e.g., computing systems, networks, devices, etc.) than those shown in the example of FIG. 1") comprising:
receiving a plurality of segmented teeth from a virtual model of an initial tooth arrangement (See Hultgren: Fig. 1, and [0032], "The scanner 10 provides the electronic 3D models to the remote computing system 8. A user of the remote computing system 8 is then able to use the remote computing system 8 to review the electronic 3D models. Furthermore, the user of the remote computing system 8 is able to use the remote computing system 8 to submit the electronic 3D models to the computing system 4 for analysis"), wherein the plurality of segmented teeth include one or more deciduous teeth (See Bergersen: Figs. 1-2, and [0165], “In addition, the arch 17 may be altered to adhere to the characteristics of the size and/or form of the patient or to change the arch 17 form or size if required. The arch 17 of the dental appliance 1 may also be altered by a computer. For example, the upper arch 17 may be significantly widened and rounded to coordinate with the lower arch 17 for a patient with a severe overjet and/or upper lingual cross-bite. Appendix A illustrates standards for predicting the size of non-erupted teeth”);
identifying at least one unerupted deciduous tooth (See Hultgren: Fig. 5, and [0076], "After displaying a tooth width indicator in step 422 or after determining that the input is an edentulous space input ("YES" of 424), the crowding analysis module 120 calculates a tooth width total (422). The tooth width total is based on the tooth widths plus a length of the edentulous spaces in the selected arch. In various embodiments, the crowding analysis module 120 calculates the tooth width total in various ways. For example, in some embodiments, the crowding analysis module 120 calculates the tooth width total by adding together the tooth widths and the length of the edentulous space. Furthermore, in some embodiments, the tooth measurement input indicates whether the tooth is a deciduous tooth. If the tooth measurement input indicates that the tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected width of a replacement permanent tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates the tooth width total by adding together the tooth widths for each of the non-molar teeth, using the expected width of the replacement permanent tooth instead of the tooth width of the deciduous tooth") among the plurality of segmented teeth (See Ripoche: Figs. 4 and 11, and [0048], "Then, clipping of both surfaces la and 1b at the position of the contacts area 7 can then be performed using information of the transition zones (step 216). In one embodiment, the clipping of both surfaces la and 1b at the position of the contacts area 7 is carried out by an algorithm that uses the curvature information (e.g., maximum curvature information) of the transition zone. Two closed surfaces la and 1b can now be obtained with new segments 18a and 18b replacing the initial segments 16 and 17 of the contact area. FIG. 11 is a diagram that shows a cross sectional view of closed 3D maxillary and mandibular tooth surfaces after clipping of the transition zones according to embodiments of the application"); 
accessing shape and size information for the unerupted deciduous tooth (See Bergersen: Figs. 1-2, and [0157], “By analyzing the sizes of fully erupted adult teeth, the size of unerupted or erupting teeth may be calculated, as shown in the table below. The shapes of the erupting or non-erupted teeth may be obtained from standards of average anatomic shapes of groups of teeth”);
identifying a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model  (See Bergersen: Fig. 2A, and [0166], “Referring now to FIG. 2A wherein like numerals refer to like parts, FIG. 2A generally illustrates a top plan view of the dental appliance 1. The dental appliance 1 may be created by a dentist or orthodontist from information obtained regarding to the teeth of the patient. In addition, the dental appliance 1 may be created at a manufacturing facility. The dental appliance 1 may be manufactured from, for example, plastic or any other pliable material”; and Figs. 4A-E, and [0188], “When a patient is expected to lose deciduous teeth and/or have permanent teeth replace the deciduous teeth, the teeth sockets 4 may be predicted based on the sizes and shapes of the already-erupted permanent teeth of the patient and/or from group standards. In addition, if the patient has some permanent teeth which are unerupted or erupting at the time, the teeth sockets 4 may be predicted based on the sizes of already-erupted permanent teeth of the patient”); and
generating a virtual setup of a target tooth arrangement where the at least one deciduous tooth is replaced by the replacement permanent tooth model (See Hultgren: Figs. 1- 3, and [0066], "Furthermore, the user provides input to the case analysis application 102 indicating deciduous teeth in the selected dental arch (312). Deciduous teeth are typically smaller than permanent teeth. A proper treatment plan should take the larger size of the permanent teeth into account. The amount of space needed for permanent teeth is generally related to sizes of corresponding deciduous teeth according to known ratios. For example, Moyer's analysis or the Tanaka-Johnson analysis can be used to predict space requirements for adult dentition. When the user indicates that a tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected amount of space needed for a permanent replacement tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates a total of the tooth widths using the expected amount of space needed for the permanent replacement tooth instead of the tooth width for the deciduous tooth"). 
Regarding claim 12, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 11 as outlined above. Further, Ripoche teaches that the method of claim 11, further comprising providing a segmented CBCT 3D volume or segmented panoramic radiography image, and wherein the corresponding permanent tooth model replaces an unerupted permanent tooth from the segmented CBCT 3D volume or segmented panoramic radiography image (See Ripoche: Figs. 1- 3, and [0037], "Initially, as shown in FIG. 1, the upper cast 1 and the lower 2 casts are positioned in actual occlusion conditions on a support 4 of a CBCT device (not shown) with a thin conformal intermediary interface between them (step 100). FIG. 2 is a diagram that shows a perspective view of the upper cast 1 and the lower 2 casts in actual occlusion conditions at a CBCT device with a tissue 3 in between. In exemplary embodiments, the tissue 3 can be almost transparent to x-ray and can have a thickness of a few millimeters, typically between 1 and 5 millimeters. A CBCT scan of the three stacked objects can then be carried out (step 102), and then a three dimensional matrix of grey levels composed of voxels is reconstructed (step 104). FIG. 3 is a diagram that shows a cross sectional view of a 3D reconstruction of a scan of stacked upper and lower jaw casts and a thin conformal (e.g., not rigid) intermediary. As shown in FIG. 3, a 3D image 3a of the tissue 3 can be distinguished between both a 3D image la of the upper cast 1 and a 3D image 2a of the lower cast 2 on the cross sectional view of the reconstruction from the CBCT scan. Advantageously, the 3D images la and 2a of the casts are separated by gaps such as gap 5 and gap 6 as the scanned physical casts 1, 2 were not in contact").
Regarding claim 13, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 11 as outlined above. Further, Hultgren teaches that the method of claim 11, wherein the corresponding permanent tooth model is determined based on an erupted permanent tooth symmetrical to the unerupted deciduous tooth, derived from a selected tooth model library, or determined with a predictive model analysis using size and shape of at least one permanent tooth among the one or more segmented teeth (See Hultgren: Figs. 1-2, and [0041], "The electronic 3D model 108 is a set of data representing a before model of a patient's dentition. In some embodiments, the electronic 3D model 108 represents a real patient's dentition. In other embodiments, the electronic 3D model 108 represents an imaginary patient's dentition. In various embodiments, the electronic 3D model 108 is implemented in various ways. For example, in some embodiments, the electronic 3D model 108 is implemented as a computer file. In other example embodiments, the electronic 3D model 108 is implemented as one or more records in a relational database. The electronic 3D model 108 is stored on one or more computer- readable data storage media. A computer-readable data storage medium is a physical device or article of manufacture that stores data. Example types of computer-readable data storage media include hard disks, optical drives, read-only memory (ROM) units, random-access memory (RAM) units, solid state memory drives (e.g., Flash memory), magnetic tape drives, floppy disks, and other types of physical devices and articles of manufacture that store data. Although the example of FIG. 2 shows the computing system 4 as containing the electronic 3D model 108, it should be appreciated that in other embodiments, some or all of the electronic 3D model 108 is stored at one or more other computing devices electronically accessible to the computing system 4").
Regarding claim 14, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 11 as outlined above. Further, Ripoche teaches that the method of claim 11, wherein the receiving a plurality of segmented teeth further comprises: acquiring a 3D mesh of the initial tooth arrangement (See Ripoche: Figs. 1-3, and [0038], "Polygonal 3D mesh data of surfaces 1b and 2b of the images la and 2a of the cast 1 and 2 can then be extracted using standard commercially methods (step 106) such as available Marching Cubes algorithms. Advantageously, because the images la and 1b do not contact, two separate 3D mesh models of the upper jaw and lower jaw surfaces are obtained and no further step is necessary to segment the two 3D mesh models. In a successive, preferably automatic process, the upper and lower plane surface of the upper mesh model and the lower mesh model respectively can be cut to trim the parts of the mesh models remote or opposite from the relevant teeth surface 1b and 2b information (step 108)"); and
segmenting the 3D mesh to identify the plurality of segmented teeth, wherein each segmented tooth has a corresponding mesh and a tooth margin (See Ripoche: Figs. 1-3 and 11, and [0048], "Then, clipping of both surfaces la and 1b at the position of the contacts area 7 can then be performed using information of the transition zones (step 216). In one embodiment, the clipping of both surfaces la and 1b at the position of the contacts area 7 is carried out by an algorithm that uses the curvature information (e.g., maximum curvature information) of the transition zone. Two closed surfaces la and 1b can now be obtained with new segments 18a and 18b replacing the initial segments 16 and 17 of the contact area. FIG. 11 is a diagram that shows a cross sectional view of closed 3D maxillary and mandibular tooth surfaces after clipping of the transition zones according to embodiments of the application").
Regarding claim 15, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 11 as outlined above. Further, Hultgren teaches that the method of claim 11, further comprising: 
accepting operator selections of one or more preferences and corresponding metrics that relate to changes in the initial tooth arrangement, where the virtual setup simulates patient dentition according to the operator selected preferences and the corresponding metrics (See Hultgren: Fig. 4, and [0056], "As illustrated in the example of FIG. 4, the operation 300 begins when the user interacts with a user interface of the case analysis application 102 to indicate that the user desires to perform a dental crowding analysis for a patient {302). In various embodiments, the user interacts with the user interface of the case analysis application 102 to indicate that the user desires to perform a dental crowding analysis in various ways. For example, in some embodiments, the user interface includes a set of controls. Each of the controls includes a separate control for each type of analysis. For instance, the set of controls includes controls for overjet, overbite, openbite, crowding, occlusion, crossbite, other, and cephalometrics. In such embodiments, the user interacts with the user interface to indicate that the user wants to perform a dental crowding analysis by selecting the control for crowding").
Regarding claim 16, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 15 as outlined above. Further, Hultgren teaches that the method of claim 15 further comprising displaying at least one of the operator selected preferences and corresponding metrics with the virtual setup (See Hultgren: Fig. 4, and [0057], "In response to the user indicating that the user wants to perform a dental crowding analysis, the crowding analysis module 120 causes the output device 106 to display a 3D model of the patient's maxillary dental arch and a 3D model of the patient's mandibular dental arch within the user interface of the case analysis application 102. In some embodiments, the user can rotate, tumble, pan, zoom, or otherwise change a point of view of the 3D model. The user then selects the most crowded one of the patient's dental arches {304). In response to the user selecting the most crowded one of the patient's dental arches, the crowding analysis module 120 causes the output device 106 to display a 3D model of the most crowded one of the patient's dental arches within the user interface of the case analysis application 102. For ease of explanation, the most crowded one of the patient's dental arches is referred to herein as the selected arch").
Regarding claim 17, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 16 as outlined above. Further, Hultgren teaches that the method of claim 16, further comprising:
accepting a subsequent operator selection to modify at least one selected preference and corresponding metric (See Hultgren: Fig. 4, and [0065], "Next, the user provides input to the case analysis application 102 indicating a length of edentulous spaces in the selected dental arch {310). An edentulous space is a space in an arch where a tooth is missing. For example, if the selected arch is missing two teeth and the combined width of the missing teeth is 12.7 millimeters, the user provides input to the case analysis application 102 indicating that the length of edentulous spaces in the selected dental arch is 12.7 millimeters. When the user enters a length of edentulous spaces, the crowding analysis module 120 calculates a tooth width total based on the tooth widths and the length of the edentulous spaces;
re-generating the virtual setup that simulates the patient dentition according to the at least one subsequent operator modified preference and corresponding metric (See Hultgren: Fig. 4, and [0068], "Furthermore, the user provides input to the case analysis application 102 indicating deciduous teeth in the selected dental arch (312). Deciduous teeth are typically smaller than permanent teeth. A proper treatment plan should take the larger size of the permanent teeth into account. The amount of space needed for permanent teeth is generally related to sizes of corresponding deciduous teeth according to known ratios. For example, Moyer's analysis or the Tanaka-Johnson analysis can be used to predict space requirements for adult dentition. When the user indicates that a tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected amount of space needed for a permanent replacement tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates a total of the tooth widths using the expected amount of space needed for the permanent replacement tooth instead of the tooth width for the deciduous tooth"); and
displaying the at least one subsequent operator modified preference and corresponding metric with the re-generated virtual setup (See Hultgren: Figs. 4-5, and [0069], "As illustrated in the example of FIG. 5, the operation 400 begins when the crowding analysis module 120 causes the output device 106 to display a 3D model of the patient's maxillary arch and a 3D model of the patient's mandibular arch within the user interface of the case analysis application 102 (402)").
Regarding claim 18, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 15 as outlined above. Further, Hultgren teaches that the method of claim 15 wherein the one or more preferences relate to maxillary arch type, mandibular arch type, inter-canine width expansion, flattening parameters for shaping the arch curve, tooth translation, arch expansion and tooth translation, arch contraction and tooth translation, tooth extraction, tooth extraction order, interproximal reduction, and occlusal class treatment type (See Hultgren: Figs. 4-5, and [0058], "An ideal arch is superimposed on the 3D model of the selected arch. In some embodiments, the crowding analysis module 120 automatically identifies a midline of the selected arch. The crowding analysis module 120 automatically superimposes the ideal arch on the 3D model of the selected arch such that the midline of the ideal arch is the same as the automatically identified midline of the selected arch. The user adjusts the shape and position of the ideal arch such that the ideal arch has a desired shape {306). The desired shape of the ideal arch indicates where the patient's teeth in the selected arch should be positioned when orthodontic treatment is complete. As the user adjusts the shape and position of the ideal arch, the crowding analysis module 120 causes the output device 106 to display the current shape of the ideal arch").
Regarding claim 19, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 11 as outlined above. Further, Ripoche teaches that the method of claim 11 further comprising accepting operator selections of one or more simulation options, wherein the simulation options relate to one or more of arch expansion and tooth translation, arch contraction and tooth translation, or interproximal reduction and tooth translation (See Ripoche: Figs. 1-3, and [0069], "At this point, the voxel models are accurately registered. After a teeth segmentation step (not shown) for each of the registered upper and lower jaw models, a virtual orthodontic treatment plan can be determined and/or simulated").
Regarding claim 20, Hultgren, Ripoche, and Bergersen teach all the features with respect to claim 1 as outlined above. Further, Hultgren, Ripoche, and Bergersen teach that an apparatus for providing a virtual setup for orthodontics assessment, the apparatus (See Hultgren: Fig. 1, and [0027], "FIG. 1 is a block diagram illustrating an example system 2 for evaluating the difficulty of treating an orthodontic case. As illustrated in the example of FIG. 1, the system 2 includes a computing system 4, a remote computing system 6, a remote computing system 8, a scanner 10, and a network 12. It should be appreciated that the system 2 illustrated in the example of FIG. 1 is merely one embodiment. Other embodiments include more, fewer, or different components (e.g., computing systems, networks, devices, etc.) than those shown in the example of FIG. 1") comprising:
an imaging apparatus configured to acquire a surface contour of patient dentition (See Hultgren: Fig. 1, and [0032], "The scanner 10 provides the electronic 3D models to the remote computing system 8. A user of the remote computing system 8 is then able to use the remote computing system 8 to review the electronic 3D models. Furthermore, the user of the remote computing system 8 is able to use the remote computing system 8 to submit the electronic 3D models to the computing system 4 for analysis");
a processor programmed with instructions (See Hultgren: Fig. 15, and [0130], "The processing unit 1404 includes one or more physical integrated circuits that selectively execute software instructions. In various embodiments, the processing unit 1404 is implemented in various ways. For instance, in one example embodiment, the processing unit 1404 is implemented as one or more processing cores. For instance, in this example embodiment, the processing unit 1404 may be implemented as one or more Intel Core microprocessors. In another example embodiment, the processing unit 1404 is implemented as one or more separate microprocessors. In yet another example embodiment, the processing unit 1404 is implemented as an ASIC that provides specific functionality. In yet another example embodiment, the processing unit 1404 provides specific functionality by using an ASIC and by executing software instructions.") that 
(i) segment the dentition surface contour to identify one or more segmented teeth (See Ripoche: Figs. 4 and 11, and [0048], "Then, clipping of both surfaces la and 1b at the position of the contacts area 7 can then be performed using information of the transition zones (step 216). In one embodiment, the clipping of both surfaces la and 1b at the position of the contacts area 7 is carried out by an algorithm that uses the curvature information (e.g., maximum curvature information) of the transition zone. Two closed surfaces la and 1b can now be obtained with new segments 18a and 18b replacing the initial segments 16 and 17 of the contact area. FIG. 11 is a diagram that shows a cross sectional view of closed 3D maxillary and mandibular tooth surfaces after clipping of the transition zones according to embodiments of the application"), wherein the one or more segmented teeth include one or more deciduous teeth (See Bergersen: Figs. 1-2, and [0165], “In addition, the arch 17 may be altered to adhere to the characteristics of the size and/or form of the patient or to change the arch 17 form or size if required. The arch 17 of the dental appliance 1 may also be altered by a computer. For example, the upper arch 17 may be significantly widened and rounded to coordinate with the lower arch 17 for a patient with a severe overjet and/or upper lingual cross-bite. Appendix A illustrates standards for predicting the size of non-erupted teeth”);
(ii)	identify at least one unerupted deciduous tooth among the one or more segmented teeth (See Hultgren: Fig. 5, and [0076], "After displaying a tooth width indicator in step 422 or after determining that the input is an edentulous space input ("YES" of 424), the crowding analysis module 120 calculates a tooth width total (422). The tooth width total is based on the tooth widths plus a length of the edentulous spaces in the selected arch. In various embodiments, the crowding analysis module 120 calculates the tooth width total in various ways. For example, in some embodiments, the crowding analysis module 120 calculates the tooth width total by adding together the tooth widths and the length of the edentulous space. Furthermore, in some embodiments, the tooth measurement input indicates whether the tooth is a deciduous tooth. If the tooth measurement input indicates that the tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected width of a replacement permanent tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates the tooth width total by adding together the tooth widths for each of the non-molar teeth, using the expected width of the replacement permanent tooth instead of the tooth width of the deciduous tooth");
(iii) access shape and size information for the unerupted deciduous tooth (See Bergersen: Figs. 1-2, and [0157], “By analyzing the sizes of fully erupted adult teeth, the size of unerupted or erupting teeth may be calculated, as shown in the table below. The shapes of the erupting or non-erupted teeth may be obtained from standards of average anatomic shapes of groups of teeth”);
(iv) identify a substitute model tooth based at least in part on the shape and size information for the unerupted deciduous tooth, wherein the substitute model tooth reflects a replacement permanent tooth model (See Bergersen: Fig. 2A, and [0166], “Referring now to FIG. 2A wherein like numerals refer to like parts, FIG. 2A generally illustrates a top plan view of the dental appliance 1. The dental appliance 1 may be created by a dentist or orthodontist from information obtained regarding to the teeth of the patient. In addition, the dental appliance 1 may be created at a manufacturing facility. The dental appliance 1 may be manufactured from, for example, plastic or any other pliable material”; and Figs. 4A-E, and [0188], “When a patient is expected to lose deciduous teeth and/or have permanent teeth replace the deciduous teeth, the teeth sockets 4 may be predicted based on the sizes and shapes of the already-erupted permanent teeth of the patient and/or from group standards. In addition, if the patient has some permanent teeth which are unerupted or erupting at the time, the teeth sockets 4 may be predicted based on the sizes of already-erupted permanent teeth of the patient”);
(v)	generate a virtual setup of a target dentition arrangement, where the at least one unerupted deciduous tooth is replaced by the corresponding permanent tooth model (See Hultgren: Figs. 1- 3, and [0066], "Furthermore, the user provides input to the case analysis application 102 indicating deciduous teeth in the selected dental arch (312). Deciduous teeth are typically smaller than permanent teeth. A proper treatment plan should take the larger size of the permanent teeth into account. The amount of space needed for permanent teeth is generally related to sizes of corresponding deciduous teeth according to known ratios. For example, Moyer's analysis or the Tanaka-Johnson analysis can be used to predict space requirements for adult dentition. When the user indicates that a tooth is a deciduous tooth, the crowding analysis module 120 calculates an expected amount of space needed for a permanent replacement tooth corresponding to the deciduous tooth. The crowding analysis module 120 calculates a total of the tooth widths using the expected amount of space needed for the permanent replacement tooth instead of the tooth width for the deciduous tooth"); and
a display in signal communication with the processor, and configured to display the virtual setup (See Hultgren: Figs. 4-5, and [0069], "As illustrated in the example of FIG. 5, the operation 400 begins when the crowding analysis module 120 causes the output device 106 to display a 3D model of the patient's maxillary arch and a 3D model of the patient's mandibular arch within the user interface of the case analysis application 102 (402)").




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612